EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Registration Statement on FormF-1 of Seanergy Maritime Holdings Corp.of our reportdated March 24, 2010 relating to the consolidated financial statements and the effectiveness of internal control over financial reportingof Seanergy Maritime Holdings Corp., which appear in such Registration Statement. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers S.A. Athens, Greece May 14, 2010 SK 26
